Filed 8/2/21 P. v. Zubia CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080850
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F18905432)
                    v.

 ARTHUR ZUBIA,                                                                            OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jon N.
Kapetan, Judge.
         Alex Green, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P.J., Meehan, J. and De Santos, J.
                                      INTRODUCTION
       Appellant and defendant Arthur Zubia pleaded no contest to felony vandalism and
was placed on probation. On appeal, his appellate counsel has filed a brief that
summarizes the facts with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                           FACTS1
       On August 1, 2018, officers from the Clovis Police Department received a report
from a couple that they believed defendant, their neighbor, vandalized their car by
scraping paint from the entire passenger side. They reported that they saw him on their
security camera walking around the car at 3:00 a.m. the prior morning.
       Later that day, the officers again responded to the couple’s residence because of a
disturbance where defendant confronted the husband and threatened to beat him up. The
officers contacted defendant at his home, arrested him, and advised him of the warnings
pursuant to Miranda v. Arizona (1966) 384 U.S. 436. Defendant admitted he used a piece
of metal to damage the vehicle.
                             PROCEDURAL BACKGROUND
       On April 30, 2019, an information was filed in the Superior Court of Fresno
County charging defendant with count 1, felony vandalism causing damage over $400
(Pen. Code, § 594, subd. (b)(1)),2 with one prior strike conviction (§§ 667, subds. (b)–(i)
& 1170.12, subds. (a)–(d)).
Plea
       On June 20, 2019, defendant entered into a negotiated disposition and pleaded no
contest to count 1, for felony probation and dismissal of the prior strike conviction, and
imposition of stipulated victim restitution of $1,624.65.


       1   The following facts are from the preliminary hearing.
       2   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
       Defendant pleaded no contest in an unrelated case to misdemeanor vandalism and
the court dismissed two other pending misdemeanor cases.
Sentencing
       On July 31, 2019, defendant failed to appear for sentencing as ordered. The court
ordered his bond forfeited and issued a bench warrant for his arrest.
       On January 7, 2020, defendant appeared for the sentencing hearing in custody.
Defense counsel stated defendant had a new misdemeanor case for contempt of court
(§ 166). The prosecutor agreed to dismiss it.
       The probation report stated defendant had nine actual days in custody plus eight
conduct credits, for a total of 17 days. The probation officer advised the court that
defendant’s presentence credits had to be updated to 14 actual days plus 14 conduct
credits, for a total of 28 days.3
       The trial court found unusual circumstances supported a grant of probation based
on defendant’s age (§ 1203, subd. (e)(4)), and placed him on formal probation for three
years subject to serving 365 days in county jail. Defendant did not object. In defendant’s
misdemeanor case, the court imposed a concurrent term of one year in county jail.
       The court ordered that defendant pay victim restitution in the stipulated amount of
$1,624.65 (§ 1202.4, subd. (f)), consistent with the terms of the negotiated disposition.
       The court imposed and suspended a restitution fine (§ 1202.4, subd. (b)) and other
fees, and found defendant lacked the ability to pay these amounts because of his age,
poor health, and disability.
       On January 21, 2020, defendant sent a letter to the court, in pro. per., requesting
reconsideration of his county jail sentence because of various medical conditions, and for


       3 After the sentencing hearing, defendant sent a letter to the court, in pro. per.,
asking when he was scheduled to be released from jail and whether his presentence
credits were correct. The court did not respond, likely because defendant’s credits had
already been corrected at the sentencing hearing.

                                             3.
the court to release him from custody and serve his remaining time at home with an ankle
monitor. On February 11, 2020, the trial court denied defendant’s request.
       On February 26, 2020, defendant filed a notice of appeal.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on May 14, 2020, we invited
defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            4.